UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8467


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-00582-RBH-1)


Submitted:    January 15, 2009               Decided:   January 26, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Brown, Appellant Pro Se.        Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael   Brown      appeals    the    district    court’s     order

denying his motion for downward departure.             We have reviewed the

record and find no reversible error.            Accordingly, we affirm the

district court’s order.        United States v. Brown, No. 4:06-cr-

00582-RBH-1   (D.S.C.   Nov.    14,   2008).      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2